                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:11-cr-00363-FDW
 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 MARLON TWAIN SCOTT,                              )                     ORDER
                                                  )
        Defendant.                                )
                                                  )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence (Doc. No. 43).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have thirty (30) days from the date of this Order to file its response (addressing

both motions) with the Court. The Government shall advise the United States Probation Office if

the Government believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.


                                       Signed: July 7, 2020




                                                 1



         Case 3:11-cr-00363-FDW Document 44 Filed 07/07/20 Page 1 of 1
